Larremore, J.
[After stating the facts as above.]— The United States District Court, in relation to proceedings in bankruptcy, is a creature of the statute, without either equity or common law powers. It cannot transcend the jurisdiction of the written law which created it (Ex parte Bollman, 4 Cranch 75). The power and authority of the United. States District Court, sitting as a court in bankruptcy, is limited and controlled by the bankrupt law of March 2d, 1867. It is a distinct and separate court, authorized by the statute to perform certain duties and exercise prerogatives within the limits of legislative enactment. Outside of such authority, any action on its part would be invalid.
As the order of the court in bankruptcy of August 21st, *5151873, was not expressly authorized by the statute, it can only be sustained as an act of judicial discretion. Section 40 of the Bankrupt Act of 1867 provides for the issuance of a provisional warrant, and sections 41 and 42 define the proceedings under such warrant. No statutory authority is found which authorizes or requires the giving of a bond in such proceeding. The warrant should have been held of vacated upon the proofs submitted, and not continued upon a condition unauthorized by the statute.
The authorities upon which the appellant relies do not sustain the proposition of judicial discretion for which he contends.
In The National Bank of Pittsburg v. The Brady's Bend Iron Co. (5 Nat. Bankr. Reg. 491), it was decided that the court had a legal discretion as to appointment of a provisional assignee.
In Re Holland (12 Bankr. Reg. 403), the court held that while it had no authority to order the seizure of property from the possession of the person to whom the debtor had transferred it before the filing of the petition, it had the power under the act to enjoin the party in possession from disposing of the property.
In Rosenbaum v. Garnett (3 Hughes 662), in which goods had been released upon the giving of a bond, it was held that the goods were, in contemplation of law, in the custody of the court, and that it had the power to order the same or the value thereof to be brought into court upon the application of the parties to the bond. . In this case, the question of the validity of the bond was not raised, but was conceded by the application of its obligors.
It is now definitely presented, and this court is asked to decide if an order of a court purely statutory in character, and not expressly authorized, is within the line of judicial discretion. The warrant was issued August 16th, 1873, and was executed by the marshal on that day. If such process was issued in conformity with the statute, without requiring security, it is evident, in the absence of any statutory direction in this respect, that the defendants were *516entitled to an adjudication of their rights upon the papers before the bankruptcy court without any exceptions or conditions not mentioned in the statute.
Having reached this conclusion, it is unnecessary to consider the question of a breach of the condition of the bond. It was not given by express direction of the statute, and was not within the limit of a judicial discretion that imports consideration.
I think the judgment appealed from should be affirmed.
Charles P. Daly, Ch. J., and Beach, J., concurred.
Judgment affirmed.